Citation Nr: 0506199	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  03-02 738A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to the retroactive award and payment of 
educational benefits under Chapter 35, Title 38, United 
States Code for the appellant's pursuit of education for the 
period from December 3, 1991 to February 25, 1994.


WITNESSES AT HEARING ON APPEAL

Appellant and the Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran served on active duty from October 1969 to July 
1971.  The appellant is the veteran's spouse.

An August 1999 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington 
granted service connection for psychiatric disability for the 
veteran, granted him a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU), and granted basic eligibility to 
Dependents' Educational Assistance under Chapter 35; all 
grants were effective February 8, 1993.

A VA Form 22-5490, Application For Survivors' And Dependents' 
Educational Assistance, was received by VA from the appellant 
in February 2002, along with enrollment certifications 
covering the period from December 3, 1991 to 
February 5, 1994.  The appellant's claim was denied by the RO 
in St. Louis, Missouri based on its finding that the training 
was received more than one year before the application was 
filed with VA.  The appellant appealed that decision.

In May 2003, the Board remanded this case for a personal 
hearing.  It was clarified that a video conference hearing 
was sought.  The hearing was held before the undersigned in 
July 2004.


FINDING OF FACT

The appellant's application for Chapter 35 educational 
assistance benefits, VA Form 22-5490, and her enrollment 
certifications for course work for the period from December 
3, 1991 to February 25, 1994, were received on February 25, 
2002.  

CONCLUSION OF LAW

Chapter 35 educational benefits may not be paid for education 
pursued by the appellant for the period from December 3, 1991 
to February 25, 1994, as the claim therefor was received by 
the RO more than one year later.  38 U.S.C.A. §§ 3501, 3513 
(West 2002); 38 C.F.R. §§ 21 3130(e), 21.4131(d) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

There are some claims to which the Veterans Claims Assistance 
Act (VCAA) does not apply.  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001).  It has been held not to apply to claims 
based on allegations that VA decisions were clearly and 
unmistakably erroneous.  Id.  It has been held not to apply 
to claims that turned on statutory interpretation.  Smith v. 
Gober, 14 Vet. App. 227, 231-2 (2000).  In another class of 
cases, remand of claims pursuant to VCAA is not required 
because evidentiary development has been completed.  Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  Although the Court said 
in Wensch that VCAA did not apply in such cases, it may be 
more accurate to say that VCAA applied, but that its notice 
and duty-to-assist requirements had been satisfied.  When it 
is clear that there is no additional evidentiary development 
to be accomplished, there is no point in remanding the case.  
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator. Rockefeller).  T

The outcome of the issue in this case rests upon a matter of 
fact, when the appellant's application for Chapter 35 
benefits and enrollment certifications for course work were 
received.  There is no dispute over the facts.  Therefore, 
this case turns on statutory interpretation.  See Smith.  
Thus, because the law as mandated by statute, and not the 
evidence, is dispositive of this appeal, the VCAA is not 
applicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see 
also Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where 
application of the law to the facts is dispositive, the 
appeal must be terminated because there is no entitlement 
under the law to the benefit sought.).  As such, no action is 
required pursuant to the VCAA.

The Board notes that the statement of the case cited to a 
regulation that applies to Chapter 30 educational assistance 
cases.  However, the AOJ correctly cited to the reasons for 
the denial of the claim in the decision and the appellant was 
correctly apprised of the reason that she is not entitled to 
benefits.  

Background

In an August 1999 rating decision, the RO granted service 
connection for psychiatric disability, granted a TDIU rating, 
and granted basic eligibility to Dependents' Educational 
Assistance under Chapter 35; all grants were effective 
February 8, 1993.

On February 25, 2002, the appellant's original application 
for Chapter 35 educational assistance benefits, VA Form 22-
5490, was received.  In addition, on that same date, her 
enrollment certifications for course work for the period from 
December 3, 1991 to February 25, 1994, were received.  

In correspondence of record and at her personal hearing, the 
appellant maintains that she is entitled to the retroactive 
award and payment of educational benefits under Chapter 35, 
Title 38, United States Code for her pursuit of education for 
the period of December 1991 to February 1994 at Winona State 
University.  She asserts that the effective date of the grant 
of service connection for psychiatric disability, a TDIU 
rating, and Chapter 35 benefits was February 8, 1993.  She 
stated that she did not know that she had to file an 
application back when she was getting her education and the 
veteran was not yet service-connected for his psychiatric 
disability.  She maintains that his claim was in the appeal 
process so she could not file an application until that was 
resolved.  She reports that it took many years to resolve the 
service connection issue and it should not have been so 
difficult.  

Analysis

Chapter 35 Dependents' Educational Assistance benefits are 
available to a spouse of a veteran if the eligibility 
criteria are met.  An eligible person is defined at 38 
U.S.C.A. § 3501(a)(1)(D); 38 C.F.R. § 21.3021(a)(3), as the 
spouse of a veteran who has a total disability permanent in 
nature resulting from a service-connected disability.

The appellant seeks retroactive payment for courses 
previously completed.  

In order to receive Chapter 35 educational benefits, the 
eligible person must file an application as prescribed by the 
Secretary.  38 U.S.C.A. § 3513.  Therefore, the appellant had 
to file an application for Chapter 35 to be entitled to such 
benefits.

The legal criteria specify that the commencing date of an 
award of Chapter 35 educational benefits will not be earlier 
than the date one year prior to the date of receipt of the 
application or enrollment certification, whichever is later.  
38 C.F.R. §§ 21.3130(e), 21.4131(d).  

In the present case, the appellant's application for Chapter 
35 educational assistance benefits and her enrollment 
certifications were received on February 25, 2002.  At the 
time of receipt of the appellant's Chapter 35 application, 
the appellant had already completed the education pursued 
from December 3, 1991 to February 25, 1994.  Since the 
appellant's application and enrollment certifications were 
received on February 25, 2002, she would have been entitled 
to receive retroactive payment of Chapter 35 benefits, 
effective February 25, 2001, which was one-year prior to the 
date of the receipt of the application and enrollment 
certifications for such benefits as required under 38 C.F.R. 
§§ 21.3130(e), 21.4131(a).  However, as noted, the appellant 
has pursued the coursework in question prior to that time.  
Thus, she did not complete the education in question within 
the one year period prior to the receipt of her application 
and enrollment certification.

It is not disputed that the appellant's application for 
Chapter 35 benefits was not received by VA earlier than 
February 2002.  The appellant's argument is to the effect 
that she was unable to apply for Chapter 35 benefits prior to 
the determination that established that the veteran was 
entitled to service connection and TDIU.  The Board notes 
that there is no evidence that the appellant was precluded 
from actually filing a Chapter 35 application prior to 
February 25, 2002.  If the appellant had filed her claim for 
Chapter 35 benefits sooner, her claim would have been pending 
when the August 1999 rating decision was made.

The Board understands that the appellant feels that there was 
no point filing an application before the veteran was 
service-connected or granted TDIU.  However, under pertinent 
VA law and regulations, there must have been a claim pending 
during the pertinent time that the appellant was pursuing her 
education.  The Board has no authority to find otherwise.  

Further, VA did not have an obligation to anticipate that she 
would seek Chapter 35 benefits.  VA's duty to adjudicate all 
claims reasonably raised does not require VA to anticipate a 
claim for a particular benefit where no intention to raise it 
was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 
(1998).

Thus, while the Board is sympathetic to the appellant's 
arguments, the Board notes that similar arguments were 
clearly rejected by the Court in Erspamer v. Brown, 9 Vet. 
App. 507 (1996).  There is no basis under law, regulation, or 
case law to grant the appellant's claim to Chapter 35 before 
February 2001.  Thus, her appeal for entitlement to the 
retroactive award and payment of educational benefits under 
Chapter 35, Title 38, United States Code for the pursuit of 
education for the period from December 3, 1991 to February 
25, 1994, must be denied.

While the Board is cognizant of the appellant's arguments, 
the regulatory criteria and legal precedent governing 
eligibility for Chapter 35 educational benefits are clear and 
specific, and the Board is bound by them.  Under governing 
law, the appellant is simply not eligible for Chapter 35 
benefits, and as the disposition of this claim is based on 
the law, and not on the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  
Sabonis.


ORDER

Entitlement to the retroactive award and payment of 
educational benefits under Chapter 35, Title 38, United 
States Code for the appellant's pursuit of education for the 
period from December 3, 1991 to February 25, 1994, is denied.  


	                        
____________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


